DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 29 September 2021.
2.         Claims 1, 3, 5-8, 10, 12-15, and 17-20 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-20 are currently pending and have been examined.

Pro se Applicant

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.  A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicant may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicant has not amended Claims to 1-20 provide statutory support nor amendments to overcome the rejection under 35 USC 102(a)(1) and the rejections are maintained.


Response to Arguments

Applicant’s arguments filed 29 September 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-20, Applicant argues that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), as discussed in detail during the interview conducted on 21 September 2021, the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicant submits that:  (2) Challey et al. (Challey) (US 2004/1228183) does not teach or suggest in at least amended Claim 1:  “each and every element of independent claims 1, 8, 15” [see Remarks page 10].  With regard to argument (2), the Examiner respectfully disagrees.  As seen in the below maintained rejection, Challey specifically teaches Applicant’s original and new amendments and the rejection is maintained.  It is noted that any citations to specific, pages, .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

Step 1: Claims 1-20 are focused to statutory categories, namely four “method; device; system” sets.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“1) presenting content of a message on a message page in an interface of the display;
2) presenting a first button in the interface, wherein the message page is closed and an inbox page is displayed in the interface upon activation of the first button by a user;
3) presenting a/plurality of/ dual-function second button[s], wherein a task is performed, the message page is closed, and the inbox page is displayed in the interface upon activation of the dual-function second button[s] by the user;
4) monitoring whether the first button or the dual-function second button is activated using a sensing mechanism and closing the message page and displaying the inbox page if it is detected that the first button is activated; and 
5) performing the task, closing the message page, and displaying the inbox page in a same time period if it is detected that the dual-function second button is activated ” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity – fundamental economic 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “performe[ing] a [the] task, closing the message page, and displaying the inbox page if it is detected that the dual-function second button is activated”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification pages 7-9, 33) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the 
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “electronic device; processor desktop computer; tablet computer; wireless gadget;”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 33-36) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored to accomplish survey questions.  “client system 80” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Challey et al. (Challey) (US 2004/1228183).

 
 		With regard to Claims 1, 8, 15, Challey teaches a method/electronic device having a display and stored executable instructions comprising:  at least one processor, and at least one memory module coupled to the at least one processor (see at least paragraph 42-49), the at least one processor operable when executing certain instructions to:

1) presenting content of a message (email message) on a message page (Web page) in an interface (programming interface) of the display (display interface) (see at least paragraphs 63-68);

2) presenting a first button in the interface (SUBMIT BUTTON), wherein the message page is closed (the Web page 320 may include a HOME button 328, selection of which may display the Web page 310 or another designated Web page, and a PREV.  button 330, selection of which may take the user to the previously displayed Web page or the previously entered question.  In addition, the Web page 320 may include a DONE button 332, selection of which may indicate that the user is done entering questions for the current survey) and an inbox page is displayed in the interface upon activation of the first button by a user (a survey taker's response to one or more questions in a survey may trigger a message sent to one or more designated parties or email addresses.  For example, if a customer answers a company's survey indicating that the customer is unhappy with the company's customer service or products, an email message may be sent automatically to the company's head of customer service and to the salesperson assigned to the customer) (see at least paragraphs 8, 56-60); 

3) presenting a dual-function second button, wherein a task is performed, the message page is closed, and the inbox page is displayed in the interface upon activation of the dual-function second button by the user (Once the user has entered or selected the information on the Web page 350, the user may select or click on the NEXT button 338 to be presented with another Web page or a blank copy of the Web page 320, 350 that may allow the user to enter another question or request, as illustrated in FIG. 8) (see at least paragraphs 64, 145); 

4) monitoring whether the first button or the dual-function second button is activated using a sensing mechanism (touch pad; touch screen) and closing the message page and displaying the inbox page if it is detected that the first button is activated (Once the user has entered or selected the information on the Web page 350, the user may ; 

5) performing the task, closing the message page, and displaying the inbox page in a same time period (for real time access to survey results) if it is detected that the dual-function second button is activated (Once the user has entered or selected the information on the Web page 350, the user may select or click on the NEXT button 338 to be presented with another Web page or a blank copy of the Web page 320, 350 that may allow the user to enter another question or request, as illustrated in FIG. 8) (see at least paragraphs 13, 64, 145).

With regard to Claims 2, 9, 16, Challey teaches wherein the message is an email, a short message, or a tweet message (see at least paragraphs 8, 64).

With regard to Claims 3, 10, 17, Challey teaches wherein the task includes receiving a survey answer for a survey (see at least paragraph 64).

With regard to Claims 4, 11, Challey teaches wherein the survey is a one-action survey (see at least paragraph 4).

With regard to Claims 5, 12, 18, Challey teaches wherein the task includes receiving an opinion from the user (see at least paragraph 8).

further including sending a survey result to a survey facility when the dual-function second button is activated and the task includes receiving a survey answer for a survey (see at least paragraph 8).

With regard to Claims 7, 14, 20, Challey teaches further including sending a message to a service facility when the dual-function second button is activated and the task includes receiving an opinion from the user (see at least paragraph 8).


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 


	
	
	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623